DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
	On pages 8-9 of the amendment, Applicant argued that in Quinard, the test data stream and the actual content stream are one and the same, and that Quinard does not teach or suggest that the data rate test conducted using data rate test stream is different from the interactive content of the video game.
While Applicant arguments are understood. It is unclear where in the disclosure as-originally filed the teaching that the data rate test conducted using data rate test stream that is different from the interactive content of the video game.  Paragraph 0182 of the specification as-originally filed teaches that “the first thing that the video compressor 404 does is determine a peak data rate 941, which is a data rate the channel is able to handle steadily. This rate can be determined by a number of techniques. One such technique is by gradually sending an increasingly higher data rate test stream from the hosting service 210 to the client 415 in Figures 4a and 4b, and having the client provide feedback to the hosting service as to the level of packet loss and latency... After that, the hosting service 210 can gradually reduce the data rate of the test stream until the client 415 reports that for a reasonable period of time the test stream has been received with an acceptable level of packet loss and the latency is near minimal (it is similar to the teaching of Quinard in paragraph 0035). This establishes a peak maximum data rate 941, which will then be the peak data rate 941 will fluctuate…and the client 415 will need to constantly monitor it to see whether packet loss or latency increases, indicating the available max data rate 922 is dropping below the previously established peak data rate 941, and if so the peak data rate 941. Similarly, if over time the client 415 finds that the packet loss and latency remain at optimal levels, it can request that the video compressor slowly increases the data rate to see whether the available maximum data rate has increased…and again waiting until packet loss and/or higher latency indicates that the available maximum data rate 922 has been exceeded, and again a lower level can be found for the peak data rate 941, but one that is perhaps higher than the level before testing an increased data rate. So, by using this technique (and other techniques like it) a peak data rate 941 can be found, and adjusted periodically as needed,” emphasis added.  
Nowhere in the specification stated that test stream is different from the content stream.  It is clear from paragraph 0182 of the instant application that a video data stream (called data rate test stream, which contain packets of video data) is used to constantly monitor the peak maximum data rate, so this latter can be used as a peak data rate for streaming video.  Therefore, the test stream can be a stream of content video data used by the video compressor 404 to fist determine the peak data rate using the technique on paragraph 0182 and said peak data rate is adjusted while streaming said video data by providing a feedback of a level of packet loss and/or latency. Hence the data rate test conducted using data rate test stream can be the same as the interactive content of the video game.

However, the Examiner respectfully disagrees. Quinard on paragraph 0037 teaches that at first the data 401 (i.e., video data, audio data, non-multimedia data, etc.) is prepared for transmission by transfer rate controller 403, the prepared data is encoded by a Forward Error Correction (FEC) encoder 405. The data is then sent via transport layer 407 (i.e., a communication link such as the Internet, a dedicated channel, etc.) through an FEC decoder 409 and a data receiver 411 before being forwarded to the end-point destination. It will be appreciated that FEC decoder 409 can be separate from, or contained within, data receiver 411. FEC decoder 409 determines if there are any errors in the transferred data and if there are, corrects the lost data to the extent possible prior to sending the data on to receiver 411.  It is clear from the underlined parts that before sending the video data to the end-point destination, the video data is restored by the FEC algorithm using feedbacks that are generated using the FEC encoder/FEC decoder. Said FEC technique uses the maximum allowable data transfer rate as given by the channel’s error threshold (line 101) determined by the technique described in paragraph 0035 related to prior art systems.  Therefore, it is clear that data rate test described by prior art used to determine maximum allowable data transfer rate is used by the FEC technique of Quinard to restore the lost packets before transmitting them to the receiver.
On page 9 of the amendment, Applicant argued that Quinard deos not teach the active data rate for transmitting content of streaming video to be at or below maximum available data rate identified from the data rate test conducted using the test stream.
it is unclear where said limitation is disclosed in the claims; however, the maximum available data rate in Quinard is taught by the original level (i.e., line 101) and the higher level (i.e., line 301), where the active data rate is always below the line 301 as shown in fig. 5.  
 
Specification
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 5, 8 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 16 of U.S. Patent No.10,130,891. Although the claims at issue are not identical, they are not patentably distinct from each other.

6.	Claims 1, 5, 8 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 16 of copending Application No. 16/197,323. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/804,340. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1, 5, 8 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10-13 and 15-16 of U.S. Patent No.10,456,671. Although the claims at issue are not identical, they are not patentably distinct from each other.

9.	Claims 1, 5, 8 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-18, -20 of U.S. Patent No.10,058,778. Although the claims at issue are not identical, they are not patentably distinct from each other.

10.	Claims 1, 5, 8 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14-15 of copending Application No. 16/812,191. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 1, 5, 8 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No.10,155,160. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The claims discloses that the data rate test conducted using data rate test stream that is different from the interactive content of the video game. It is unclear where in the disclosure as-originally filed the teaching that the data rate test conducted using data rate test stream that is different from the interactive content of the video game.  Paragraph 0182 of the specification as-originally filed teaches that “the first thing that the video compressor 404 does is determine a peak data rate 941, which is a data rate the channel is able to handle steadily. This rate can be determined by a number of techniques. One such technique is by gradually sending an increasingly higher data rate test stream from the hosting service 210 to the client 415 in Figures 4a and 4b, and having the client provide feedback to the hosting service as to the level of packet loss and latency... After that, the hosting service 210 can gradually reduce the data rate of the test stream until the client 415 reports that for a reasonable period of time the test stream has been received with an acceptable level of packet loss and the latency is near minimal (it is similar to the teaching of Quinard in paragraph 0035). This establishes a peak maximum data rate 941, which will then be used as a peak data rate for streaming video. Over time, the peak data rate 941 will fluctuate…and the client 415 will need to constantly monitor it to see whether packet loss or latency increases, indicating the available max data rate 922 is dropping below the previously established peak data rate 941, and if so the peak data rate 941. Similarly, if over time the client 415 finds that the packet loss and latency remain at optimal levels, it can request that the video compressor slowly increases the a peak data rate 941 can be found, and adjusted periodically as needed,” emphasis added.  
Nowhere in the specification stated that test stream is different from the content stream.  It is clear from paragraph 0182 of the instant application that a video data stream (called data rate test stream, which contain packets of video data) is used to constantly monitor the peak maximum data rate, so this latter can be used as a peak data rate for streaming video.  Therefore, the test stream can be a stream of content video data used by the video compressor 404 to fist determine the peak data rate using the technique on paragraph 0182 and said peak data rate is adjusted while streaming said video data by providing a feedback of a level of packet loss and/or latency. Hence the data rate test conducted using data rate test stream can be the same as the interactive content of the video game.  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

17.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sloate et al. (US 7,878,908) hereinafter “Sloate” in view of Quinard et al. (US 2006/0150055) hereinafter “Quinard”.
As per claim 1, Sloate discloses a computer-implemented method, comprising:
receiving a request from a remote client to access interactive content (fig. 4, steps 150, 152, and 154; col. 8 line 48-60; figs. 1 and 3), the request received at a hosting service that includes one or more servers configured to execute a video game and the user selects video game play by manipulating the same or different remote control device 72 while watching menu screens displayed on the appliance 66. These remote control inputs are provided to content server 62 via the interactive content distribution network 64 in the exemplary arrangement. The content server 62 may then, in turn, provide control signaling to interactive multiplexed video game server 68 indicating that a particular user at a particular location (e.g., hotel room) has requested a particular video game. The interactive multiplexed video game server 68 may retrieve the selected video game from encrypted game library 70 on user demand, decrypt and execute the video game, and provide the resulting display information to the particular user's appliance 66 via interactive content distribution network 64…interactive multiplexed video game server 68 can provide any number of real time video game execution sessions simultaneously);
However, Sloate does not explicitly disclose initiating a data rate test of the remote client by the hosting service, the data rate test conducted using data rate test stream that is different from the interactive content of the video game to determine a maximum available data rate of transmission between the remote client and the server of the hosting service streaming the interactive content, the data rate test performed prior to transmission of the interactive content, the data rate test includes, 

reducing the data rate of the data sent from the data rate test stream until the server receives the feedback from the remote client that the level of the packet loss and/or latency of the data rate test stream is within a predefined acceptable level over a period of time;
computing the peak data rate for transmission of the interactive content from the server, based on the feedback received from the remote client, the computed peak data rate used for setting an active data rate for said streaming of the interactive content of the video game from the server to the remote client and for setting a compression level of an encoder used by the server of the hosting service, wherein the compression level is set in accordance to the active data rate so as to maintain a frame rate when streaming the interactive content to the remote client for rendering.
In an analogous art, Quinard discloses initiating a data rate test of the remote client by the hosting service, the data rate test conducted using data rate test stream that is different from the interactive content of the video game (paragraph 0037, at first the data is used by FEC system to restore lost packets before transmitting said data to the receiver; therefore, the data used by the FEC system, using maximum allowable data transfer rate determined by the testing process as taught in paragraph 0035,  can be considered different than the restored data transmitted to the receiver) used to determine the prepared data is encoded by a Forward Error Correction (FEC) encoder 405. The data is then sent via transport layer 407 (i.e., a communication link such as the Internet, a dedicated channel, etc.) through an FEC decoder 409 and a data receiver 411 before being forwarded to the end-point destination. It will be appreciated that FEC decoder 409 can be separate from, or contained within, data receiver 411. FEC decoder 409 determines if there are any errors in the transferred data and if there are, corrects the lost data to the extent possible prior to sending the data on to receiver 411.  It is clear from the underlined parts that before sending the video data to the end-point destination, the video data is restored by the FEC algorithm using feedbacks that are generated using the FEC encoder/FEC decoder. Said FEC technique uses the maximum allowable data transfer rate as given by the channel’s error threshold (line 101) determined by the technique described in paragraph 0035 related to prior art systems.  Therefore, it is clear that data rate test described by prior art used to determine maximum allowable data transfer rate is used by the FEC technique of Quinard to restore the lost packets before transmitting them to the receiver), the data rate test includes (paragraph 0035, the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate), 
sending data from the data rate test stream at an increasingly higher data rate to the remote client from the hosting service and receiving feedback at the   Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate; see also fig. 5); and 
reducing the data rate of the data sent from the data rate test stream until the server receives the feedback from the remote client that the level of the packet loss and/or latency of the data rate test stream is within a predefined acceptable level over a period of time (paragraph 0035, …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the point of being unacceptable (e.g., audio drop-outs, video drop-outs, etc.) see figs. 2 and 5), 
computing a peak data rate for transmission of the interactive content from the server, based on the feedback received from the remote client (paragraph determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101). More specifically, prior art systems monitor the data received by the end-user, providing feedback to the transfer rate controller. As long as the end-user is receiving all of the transferred data packets, the transfer rate controller continues to increase the transfer rate, thus attempting to optimize the transfer rate (e.g., portion 203 of line 201)), the computed peak data rate used for setting an active data rate for said streaming of the interactive content of the video game from the server to the remote client (intended use statement; in addition, the active data rate is interpreted as the adapted rate of the streamed data (i.e., dashed line 501) as shown in fig. 5) and for setting a compression level of an encoder used by the server of the hosting service, wherein the compression level is set in accordance to the active data rate (intended use statement; in addition, the active data rate is interpreted as the adapted rate of the streamed data (i.e., dashed line 501) as shown in fig. 5)  so as to maintain a frame rate when streaming the interactive content to the remote client for rendering (intended use statement; in addition, as shown in fig. 5, the transfer rate of video data, which includes video frames, is adapted to stay below FEC enhanced error threshold 301, interpreted as maintaining frame rate; paragraph 0040, system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data. Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or the system can operate at a reduced transfer rate with a higher level of FEC encoding, thus minimizing lost packets and maintaining data fidelity).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Sloate in view of Quinard by testing the channel’s capabilities between the remote client and a server in order to determine the maximum allowable data transfer rate (Quinard; paragraph 0035).
As per claim 2, Quinard discloses wherein computing the peak data rate includes, gathering statistics related to the data rate test performed by the server from the feedback received from the remote client; evaluating the statistics gathered from the data rate test (paragraph 0012, continually monitoring and assessing link quality and providing feedback to the transfer rate controller) to determine the peak data rate that is used for setting the compression level and the active data rate for streaming the interactive content (intended use statement; in addition, see paragraph 0035, the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101). More specifically, prior art systems monitor the data received by the end-user, providing feedback to the transfer rate controller). 
As per claim 3, Quinard discloses wherein the statistics used for computing the peak data rate includes attributes of a communication connection (Abstract, the quality of the data transfer link is assessed by an FEC decoder that determines if any errors occurred during data transfer and if errors are detected, the magnitude of the errors (i.e., FEC-correctable packets, FEC-uncorrectable packets). This information is used to 
As per claim 4, Quinard discloses wherein the statistics includes one or more of packet loss, or latency, or max data rate allowed, or any combinations thereof (paragraphs 0012 and 0035). 
As per claim 5, Quinard discloses periodically monitoring the active data rate (paragraph 0035, the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101)) to determine if the level of the packet loss and/or latency has remained within the predefined acceptable level (such as 101 and 301 levels shown in fig. 5); and when the periodic monitoring indicates that the level of packet loss and/or latency remains within the predefined acceptable level over the period of time (paragraph 0035), performing additional data rate test using the data rate test stream to determine a new active data rate (paragraph 0050, the status of the information is periodically reported or immediately reported as shown by feedback loops in figs. 5-10 in order to control the rate of the streamed data information), the additional data rate test performed by incrementally increasing the peak data rate till the server receives the feedback from the remote client that the level of packet loss and/or latency exceeds the predefined acceptable level, the increased peak data rate used in setting the new active data rate for 
As per claim 6, Quinard discloses wherein the new active data rate is greater than the active data rate (see fig. 5, the second higher data rate is greater than the first higher data rate shown by dashed line 501).  
As per claim 7, Quinard discloses repeating the additional data rate test one or more times during a session of game play of the video game by the remote client (Abstract, continually monitoring and assessing link quality and providing feedback to the transfer rate controller, the transfer rate can be continually adapted to the varying link quality). 
As per claim 8, Quinard discloses wherein when the periodic monitoring determines that the level of packet loss and/or latency is greater than the predefined acceptable level, performing additional data rate test using the data rate test stream by incrementally reducing the peak data rate till the server receives the feedback from the remote client that the level of packet loss and/or latency is within the predefined acceptable level (Paragraph 0035, as long as the end-user is receiving all of the transferred data packets, the transfer rate controller continues to increase the transfer rate (e.g., portion 203 of line 201); see also fig. 5.  Paragraph 0035 also teaches that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205 as shown in fig. 2, which indicates the maximum available data rate has been reached); see also paragraph 0038. Paragraph 0035, …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the point of being unacceptable (e.g., audio drop-outs, video drop-outs, etc.)), the reduced peak data rate used in setting a new active data rate for the streaming and for setting the compression level of the encoder used by the server for transmitting the interactive content (intended use statements). 
As per claim 9, Quinard discloses wherein the new active data rate is less than the active data rate (fig. 5, shows that some data rate after the first higher data rate shown by dashed line 501 are less than said first higher data rate). 
As per claim 10, Sloate discloses wherein the hosting service is associated with one or more datacenters, each of the one or more datacenters including a plurality of servers of the hosting service (figs. 1 and 2; col. 2 lines 1-20, centralized video game playing server; servers 62 are part of the centralized video game playing server). 
As per claim 11, Sloate and Quinard discloses wherein the server of the hosting service assigned to the remote client is located in a datacenter that is at a geographic distance to the remote client (Sloate; col. 2 lines 1-20), the geographic distance adds to a latency (it is known in the art that distance between senders and receivers adds to a latency), the latency is in part incorporated into the active data rate computed between 
As per claim 12, arguments analogous to those applied for claims 1, 5 and 7 are applicable for claim 12. 
As per claims 13 and 14, arguments analogous to those applied for claim 5 are applicable for claims 13 and 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482